Citation Nr: 1139180	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service from January 1990 to March 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected lumbosacral strain disability is primarily manifested by subjective pain and forward flexion of the thoracolumbar spine limited to 65 degrees; there is no evidence of muscle spasms, guarding, abnormal gait, abnormal spinal contour, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he is entitled to a disability rating greater than 10 percent for his service-connected lumbosacral strain.  In that regard, disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection for lumbosacral strain was granted in an April 1992 rating decision, and an initial 10 percent evaluation was assigned.  A January 2005 rating decision increased the evaluation to 20 percent, from October 2004.  The Veteran filed his current claim for an increased rating in March 2006.  In July 2006, the RO proposed to reduce the evaluation of the Veteran's lumbosacral strain to 10 percent.  By rating decision dated in January 2007, the rating was reduced to 10 percent effective from April 1, 2007.  The rating decision on appeal, issued in May 2007, continued the 10 percent rating.

The disability is currently rated under 38 C.F.R. § 4.71a, DC 5237.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).   

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

Under DC 5243, intervertebral disc syndrome is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  As per Note (1) of the DC, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

On VA examination in May 2006, the Veteran reported low back pain radiating into the left leg.  The Veteran used a back brace.  The Veteran indicated that he had been unemployed for the past 11 months after working in food service.  The examiner reported that the Veteran occasionally needed assistance getting up from the toilet, but otherwise did well in his daily activities.  The Veteran had the following ranges of motion of the thoracolumbar spine:  forward flexion, zero to 90 degrees; extension, zero to 30 degrees; left and right lateral flexion, zero to 30 degrees bilaterally; and left and right lateral rotation, zero to 30 degrees bilaterally.  The Veteran noted pain at 80 degrees of flexion, but there was no pain from zero to 80 degrees of flexion.  There was no change in motion upon repeated and resisted testing of the spine and no additional limitation was noted.  There was objective evidence of tenderness in the lower paraspinal muscles, left greater than right, extending into the left sciatic notch.  There was no muscle spasm or guarding, and gait was normal.  There was no ankylosis or abnormality of the musculature of the back.  Sensory examination was normal to light monofilament touch.  Motor examination showed normal muscle tone and strength without atrophy.  Reflexes were 2+/4 bilaterally.  X-rays showed the vertebrae were intact and normally aligned.  The diagnosis was chronic low back strain.

Magnetic resonance imaging (MRI) in June 2006 showed central disc protrusion at L5-S1 level without significant stenosis, and probable right posterolateral disc bulge at L2-L3 level.

On a May 2007 treatment record the Veteran reported back pain shooting into his lower extremities, with some problems with erectile dysfunction.  There was full range of motion in all joints.

On VA examination in March 2008, the Veteran reported back pain that was 9-10 out of 10 in intensity and present all the time.  He described the pain as located in the lumbar spine, with no radiation.  He used a brace but was not wearing one on the day of the examination.  He denied bowel or bladder dysfunction as well as motor or sensory deficits in the bilateral lower extremities.  The Veteran denied problems with activities of daily living.  He reported that he was a student at Tennessee Tech Vocational Rehabilitation; the Veteran indicated that this was because he needed to do a different job due to his back.  He did not use an assistive device, but could walk less than one block, and he reported that he had trouble getting out of bed.  The Veteran had not had any physician-ordered bed rest in the past 12 months.  

On examination, there was dorsalis pedal pulse of 2+.  The Veteran was fully sensate to light touch throughout all dermatome distributions.  Strength was 5/5 throughout all muscle groups.  Deep tendon reflexes were 2+ and symmetric for the Achilles tendon and patellar tendon.  There was negative straight leg raising test.  The Veteran had the following ranges of motion of the thoracolumbar spine:  forward flexion, zero to 65 degrees; extension, zero to 20 degrees; left and right lateral flexion, zero to 20 degrees bilaterally; and left and right lateral rotation, zero to 20 degrees bilaterally.  The active and passive ranges of motion were the same and there was no change with repetition.  There was pain with going from a flexed position to an extended position.  He was mildly tender to palpation of the lumbar spine.  The assessment was lumbar strain.  The examiner noted that there was mild discomfort associated with examination of the lumbar spine and that it was conceivable that pain could further limit function as described, particularly with repetition; it was not feasible to attempt to express this in terms of any additional limitation of motion as it could not be determined with any degree of medical certainty.

Given the evidence of record, the Board finds the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain under DC 5237.  Neither the VA examinations nor any outpatient record noted any muscle spasm, guarding, abnormal gait, or abnormal spinal contour.  The March 2008 VA examination noted flexion of 65 degrees and the May 2006 VA examination noted pain-free flexion of 80 degrees.  Thus, forward flexion has not been shown to be greater than 30 degrees but not greater than 60 degrees, and the combined range of motion of his thoracolumbar spine was 165 degrees on the March 2008 VA examination.  

Although the Veteran complains of pain, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected lumbosacral spine disorder are, however, already contemplated by the 10 percent rating for his lumbar spine disability.  38 C.F.R. §§ 4.40, 4.59; DeLuca, supra.  The May 2006 VA examination noted pain at 80 degrees of flexion; however, the examination included the examiner's comment that there was no additional loss of motion after repetitive motion testing.  The March 2008 VA examiner noted that the active and passive ranges of motion were the same and there was no change with repetition.  While he further stated that there was mild discomfort associated with examination of the lumbar spine and that it was conceivable that pain could further limit function as described, particularly with repetition, such equivocal and speculative language does not provide probative evidence of ratable additional disability.

The MRI results in June 2006 noted some central disc protrusion at L5-S1 level without significant stenosis, and probable right posterolateral disc bulge at L2-L3 level.  However, neurological testing on the March 2008 VA examination was normal.  Considering the claim under the criteria for an increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243, does not result in a higher 20 percent evaluation.  There is no evidence of record demonstrating the Veteran had any incapacitating episodes that required bed rest prescribed by a physician in the past 12 months due to his lumbosacral spine disability; therefore, the Veteran does not warrant a 20 percent disability evaluation under DC 5243. 

Additionally, the Board is cognizant that the United States Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable since the evidence of record shows that the Veteran is enrolled in a vocational rehabilitation program as he seeks a change in jobs; thus, there is no cogent evidence of unemployability and entitlement to increased compensation based on TDIU is not warranted.  

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, referral to the Director, Compensation and Pension Service, for an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  Here, however, since the Veteran's symptoms (discomfort, limited motion) are contemplated by the rating schedule, such a referral is not indicated.  


Notice and Assistance

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  In May 2008, the Veteran was also provided with the rating criteria for his service-connected lumbosacral strain and what evidence would be necessary to support an increased rating.  The claim was subsequently readjudicated in a September 2008 supplemental statement of the case.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was also afforded VA compensation and pension examinations germane to his claim on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  






ORDER

An evaluation in excess of 10 percent for lumbosacral strain is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


